RESOLUCIÓN
Habiendo transcurrido el término de suspensión de un (1) año del ejercicio de la abogacía del Sr. Peter Díaz Santiago, decretado mediante opinión per curiam y sentencia de 4 de marzo de 2005, y en vista de que la Oficina de Inspección de Notarías nos ha informado que aprobó la obra notarial el 13 de febrero de 2006 y que el Colegio de Abogados y el Procurador General han expresado no tener objeción alguna a su reinstalación, se accede a la Moción en Solicitud de Reinstalación, al ejercicio de la abogacía y de la notaría, a partir de la notificación de la presente Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo